OniNioN by
Mr. Justice Sterrett:
An examination of the evidence fails to disclose anything that would have warranted a verdict in favor of plaintiff, for any portion of the claim in suit. On the contrary, it is very evident the meritorious services, shown to have been performed by him, were within the scope of his duty as district attorney of the ■county. Whether they were or not was a question of law for the court and not one of fact for the jury. In taking this view ■of the case presented by plaintiff’s evidence, the court below was •clearly right, for reasons given at length in the opinion of the .learned judge who presided at the trial.
Judgment affirmed.